Citation Nr: 0426366	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a recurrent 
tumor of the right thigh with traumatic neuropathy of the 
right saphenous nerve, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of cold 
injury to the ears.

3.  Entitlement to service connection for a right hip 
disorder claimed as secondary to a service-connected right 
thigh disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The claims file contains statements from the veteran to the 
effect that he also has left leg and back disorders secondary 
to his service-connected right thigh disorder.  To the extent 
that new claims have been raised by the veteran, they are 
referred to the RO for appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDING OF FACT

The veteran does not have residuals of a cold injury to the 
ears.


CONCLUSION OF LAW

Chronic residuals of a cold injury were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

As discussed below, the claim of entitlement to service 
connection for residuals of a cold injury to the ears is 
denied as a matter of law because the veteran does not meet 
the statutory threshold to establish a claim of service 
connection, i.e., he does not have a current disability.  In 
view of the foregoing, the Board will go forward with 
adjudication of this claim regardless whether or not the 
record shows that he was provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  For this reason, a detailed explanation of the 
application of the VCAA is obviated.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2003).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303 
(d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  For some factual issues, competent lay evidence 
may be sufficient.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran contends that he is entitled to residuals of a 
cold injury to the ears.  A review of the service medical 
records, however, reveals no complaints or findings 
concerning a cold injury to the ears.  At a September 1955 
separation examination clinical evaluation revealed normal 
ears, and normal skin.  There was no notation of a cold 
injury to the ears.

In September 1970, the appellant was seen for a VA 
examination.  That study also revealed no evidence of a cold 
injury of the ears.  Clinical evaluation again revealed 
normal ears, and normal skin.  Indeed, no clinical evidence 
since the veteran's separation from active duty shows that he 
suffers from any residual cold injury to the ears.

In light of the foregoing it is evident that the veteran does 
not have chronic residuals of a cold injury to the ears.  As 
such, the claim must be denied because it lacks legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  Rabideau 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  The benefit 
sought on appeal is denied.

The Board is aware that the veteran contends that he has 
residuals of an inservice cold injury; however, he is not 
competent to establish a medical diagnosis or show medical 
etiology merely by his own assertions.  Such matters require 
medical expertise, which he does not have.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 


ORDER

Service connection for residuals of a cold injury to the ears 
is denied.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in June 2002 and November 2003 satisfies 
some of the notice requirements of the aforementioned laws 
and regulations; however, additional development is needed to 
assist the veteran in obtaining evidence in support of his 
claims.

The veteran has indicated that he receives treatment from the 
Northport VA Medical Center (VAMC).  Since the most recent 
treatment records in the claims filed from this facility are 
dated in April 1998, the RO should obtain any treatment 
records dated since then which have not been associated with 
the file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the veteran has not undergone a VA examination 
since April 1998, and it is possible that those findings do 
not accurately reflect the current level of impairment 
related to his right thigh disorder.  For this reason, he 
should be scheduled for an examination.  

The Board notes that at the April 1998 VA examination, the 
examiner indicated that an MRI was scheduled.  The physician 
also noted that the examination suggested a deficit along the 
right femoral obturator and peroneal nerve, although the 
surgery was more along the medial aspect which was for the 
adductor and obturator nerve.  An MRI would visualize 
scarring of the local tissue as it could involve the other 
nerves by infiltration.  An EMG/nerve conduction would also 
help find neurogenic changes in the distribution of the 
peroneal nerves.  It appears from this report, that 
additional testing would be helpful in pinpointing the degree 
of nerve impairment related to the service-connected 
disorder.  Although the MRI was done and discussed with 
regard to the service connection issues, the report itself 
was not associated with the claims folder.  Furthermore, the 
significance of the findings as they related to the increased 
rating claim was not addressed.  In light of the comments 
made by the April 1998 examiner, when the veteran is 
scheduled for another examination, the examiner should 
include the additional testing referenced above and address 
the findings of the MRI in relation to the right thigh 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right thigh disorder since April 
1998.  Treatment records for residuals of 
a cold injury to the ears and a right hip 
disorder since service should also be 
sought.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 (2003); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) is 
fully complied with and satisfied.  In 
addition, the appellant must be told to 
submit all pertinent evidence in his 
possession that has not previously been 
submitted.

3.  Upon completion of the development 
described above, the veteran must be 
afforded orthopedic and neurological 
examinations to ascertain the nature and 
severity of his right thigh disorder.  
The claims folder must be provided to and 
reviewed by the physician.  All tests or 
studies necessary to make this 
determination, to include magnetic 
resonance imaging, electromyographic and 
nerve conduction studies should be 
ordered.  The physician should conduct 
the examination in accordance with the 
latest AMIE worksheet for leg and knee 
disorders.  All findings should be 
reported in detail.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the remaining claims.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





